  Exhibit 10.1


 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 19th day
of December 2019, by and between ENDRA Life Sciences Inc., a Delaware
corporation (the “Company”), and each individual or entity named on the Schedule
of Buyers attached hereto (each such individual or entity, individually, a
“Buyer” and all of such individuals or entities, collectively, the “Buyers”).
 
RECITALS
 
Subject to the terms and conditions set forth in this Agreement and pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506(b) promulgated thereunder, the Company desires to issue and
sell to each Buyer, and each Buyer, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:
 
ARTICLE I
RECITALS, EXHIBITS, SCHEDULES
 
The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.
 
ARTICLE II
DEFINITIONS
 
For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:
 
2.1 “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
2.2 “Assets” means all of the properties and assets of the Company and its
Operating Subs, whether real, personal or mixed, tangible or intangible,
wherever located, whether now owned or hereafter acquired.
 
2.3 “Buyer’s Purchase Price” shall mean, with respect to any Buyer, the
“Purchase Price” opposite such Buyer’s name on the Schedule of Buyers.
 
2.4 “Claims” means any Proceedings, Judgments, Obligations, known threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.
 
2.5 “Common Stock” means the Company’s common stock, $0.0001 par value per
share.
 
 
1

 
 
2.6 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.
 
2.7 “Contract” means any written contract, agreement, order or commitment of any
nature whatsoever, including, any sales order, purchase order, lease, sublease,
license agreement, services agreement, loan agreement, mortgage, security
agreement, guarantee, management contract, employment agreement, consulting
agreement, partnership agreement, shareholders agreement, buy-sell agreement,
option, warrant, debenture, subscription, call or put.
 
2.8 “Conversion Price” means $0.99 per share of the Company’s Common Stock.
 
2.9 “Conversion Shares” means the shares of Common Stock underlying the
Preferred Stock together with the Closing Date Conversion Shares.
 
2.10 “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.
 
2.11 “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.
 
2.12 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
2.13 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.
 
2.14 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.
 
2.15 “Hazardous Materials” means: (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCB’s);
(ii) any chemicals, materials, substances or wastes which are now or hereafter
become defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants” or words
of similar import, under any Law; and (iii) any other chemical, material,
substance, or waste, exposure to which is now or hereafter prohibited, limited
or regulated by any Governmental Authority.
 
2.16 “Judgment” means any final order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.
 
 
2

 
 
2.17 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority
applicable to the Company.
 
2.18 “Leases” means all leases for real or personal property.
 
2.19 “Material Adverse Effect” means with respect to the event, item or question
at issue, that such event, item or question would not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement or any of the Transaction Documents; (ii) a
material adverse effect on the results of operations, Assets, business or
condition (financial or otherwise) of the Company and its subsidiaries, taken as
a whole; or (iii) a material adverse effect on the Company’s or its
subsidiaries’ ability to perform, on a timely basis, its or their respective
Obligations under this Agreement or any Transaction Documents.
 
2.20 “Material Contract” means any Contract to which the Company is a party or
by which it is bound which has been filed as an exhibit to the SEC Documents
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K promulgated by
the SEC.
 
2.21 “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.
 
2.22 “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).
 
2.23 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.
 
2.24 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.
 
2.25 “Placement Agent” means Lake Street Capital Markets, LLC.
 
2.26 “Preferred Stock” means the Company’s Series B Convertible Preferred Stock,
par value $0.0001 per share, having the rights, preferences and privileges as
set forth in the Series B Convertible Preferred Stock Certificate of
Designations, in substantially the form attached hereto as Exhibit A.
 
2.27 “Preferred Stock Issue Price” means $1,000 for each share of Preferred
Stock.
 
2.28 “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets, including the
Bulletin Board and Pink Sheets, the NYSE Euronext or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.
 
 
3

 
 
2.29 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.
 
2.30 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.
 
2.31 “Registration Rights Agreement” means the Registration Rights Agreement,
dated December 11, 2019, among the Company and the investors party thereto, to
which the Buyers are joining as Holders thereunder by execution of a Joinder in
the form of Exhibit B attached hereto.
 
2.32 “SEC” means the United States Securities and Exchange Commission.
 
2.33 “Securities” means collectively, the Preferred Stock, Conversion Shares,
Warrants and the Warrant Shares, and where applicable the Placement Agent
Warrant.
 
2.34 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
2.35 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.
 
2.36 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.
 
2.37 “Transaction Documents” means this Agreement, the Warrants, the Placement
Agent Agreement, the Placement Agent Warrant and the Registration Rights
Agreement executed in connection with the transactions contemplated hereunder.
 
2.38 “Warrants” means the Warrants, dated the date hereof, issued by the Company
to each Buyer, in the form of Exhibit C attached hereto, which will be
exercisable commencing the Closing Date until the fifth anniversary of the
Closing Date, at an exercise price per share of the Company’s Common Stock equal
to the Conversion Price.
 
2.39 “Warrant Shares” means the shares of Common Stock underlying the Warrants.
 
 
4

 
 
ARTICLE III
INTERPRETATION
 
In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation.”
 
ARTICLE IV
PURCHASE AND SALE
 
4.1 Sale and Issuance of Preferred Stock and Warrants. Subject to the terms and
conditions of this Agreement, each Buyer agrees, severally and not jointly, to
purchase, and the Company agrees to sell and issue to each Buyer, shares of
Preferred Stock and Warrants at an aggregate purchase price equal to the amount
set forth on such Buyer’s signature page to this Agreement (the “Purchase
Price”); provided, if so elected as indicated on a Buyer’s signature page, in
lieu of the Preferred Stock otherwise deliverable a Buyer may elect to purchase
a number of Conversion Shares (the “Closing Date Conversion Shares”) equal to
the number of shares of Common Stock into which such shares of Preferred Stock
would have been convertible on the Closing Date (the “Common Stock Purchase
Election”). The number of shares of Preferred Stock purchased by each Buyer
shall equal (a) the Buyer’s Purchase Price, divided by (b) (i) the Preferred
Stock Issue Price, plus (ii) the number of shares of Common Stock into which a
share of Preferred Stock is initially convertible times $0.125 times 120%;
provided a Buyer who makes the Common Stock Purchase Election shall acquire
Closing Date Conversion Shares in lieu of the shares of Preferred Stock
otherwise purchasable by such Buyer. Each Buyer shall also receive Warrants
exercisable for a number of Warrant Shares equal to the number of shares of
Common Stock into which such Buyer’s shares of Preferred Stock are initially
convertible times 120%; provided a Buyer who makes the Common Stock Purchase
Election shall receive Warrants exercisable for a number of Warrant Shares equal
to the number of Closing Date Conversion Shares purchased by such Buyer. The
Company’s agreement with each Buyer is a separate agreement, and the sale and
issuance of the shares of Preferred Stock, Closing Date Conversion Shares and
Warrants to each Buyer is a separate sale and issuance.
 
4.2 Closing. The purchase, sale and issuance of the shares of Preferred Stock,
Closing Date Conversion Shares and the Warrants hereunder (the “Closing”) shall
take place at the offices of K&L Gates LLP, 214 N. Tryon St., 47th Floor,
Charlotte, North Carolina 28202, or such other location as the parties shall
mutually agree, no later than the second business day following the satisfaction
or waiver of the conditions provided in Articles VIII and IX of this Agreement
(other than conditions that, by their terms, are intended to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions) (the
“Closing Date”), but in no event later than the Outside Closing Date. The
Company and the Buyers agree that the Closing may occur via delivery of
facsimiles or photocopies of the applicable documents.
 
4.3 Form of Payment; Delivery. At the Closing, each Buyer shall deliver to the
Company the Buyer’s Purchase Price. Promptly following the Closing, the Company
shall cause (1) the issuance of the shares of Preferred Stock and Closing Date
Conversion Shares by book entry with Corporate Stock Transfer, Inc., the
Company’s transfer agent and (2) the issuance and delivery to the Buyers of the
Warrants.
 
 
5

 
 
ARTICLE V
BUYERS’ REPRESENTATIONS AND WARRANTIES
 
Each Buyer represents and warrants to the Company, that:
 
5.1 Investment Purpose. Each Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, each Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. The Buyer acknowledges that a legend will be placed on the
certificates and book entries representing the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.
 
5.2 Accredited Investor Status. Each Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D, as promulgated under the
Securities Act.
 
5.3 Reliance on Exemptions. Each Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Company is relying in part upon the truth and accuracy of, and each Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of each Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of each Buyer to acquire the
Securities.
 
5.4 Information. Each Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and other information each Buyer deemed material to making an informed
investment decision regarding its purchase of Preferred Stock and Warrants
hereunder, which have been requested by such Buyer. Each Buyer acknowledges that
it has received and reviewed a copy of the SEC Documents, which are available on
the SEC’s website (www.sec.gov) at no charge to Buyers. Buyers acknowledge that
each of them may retrieve all SEC Documents from such website and each Buyer’s
access to such SEC Documents through such website shall constitute delivery of
the SEC Documents to Buyers. Each Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Each Buyer understands that its investment in the Securities involves a high
degree of risk. Each Buyer is in a position regarding the Company, which, based
upon employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment. Each Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities. Without
limiting the foregoing, each Buyer has carefully considered the potential risks
relating to the Company and a purchase of Preferred Stock and Warrants
hereunder, and fully understands that the Securities are a speculative
investment that involves a high degree of risk of loss of the Buyer’s entire
investment. Among other things, each Buyer has carefully considered each of the
risks described under the heading “Risk Factors” in the Company’s Form 10-K
filed with the SEC on March 11, 2019 (the “Form 10-K”).
 
5.5 [Reserved]
 
5.6 No Governmental Review. Each Buyer understands that no United States federal
or state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.
 
5.7 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of each Buyer and is a valid and
binding agreement of each Buyer, enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
5.8 No General Solicitation. No Buyer is purchasing any Securities as a result
of any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement. Each Buyer represents that it has a relationship with the
Placement Agent or the Company preceding the offering of the Preferred Stock and
Warrants hereunder.
 
5.9 Placement Agent. Such Buyer understands that the Placement Agent has acted
solely as the agent of the Company in the placement of the Securities, and that
the Placement Agent makes no representation or warranty with regard to the
merits of this transaction or as to the accuracy of any information such Buyer
may have received in connection therewith. Such Buyer acknowledges that it has
not relied on any information or advice furnished by or on behalf of the
Placement Agent.
 
 
6

 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth and disclosed in the Company’s SEC Documents (as defined
below), the Company hereby makes the following representations and warranties to
the Buyer. The Disclosure Schedules shall be arranged in sections corresponding
to the numbered and lettered sections and subsections contained in this Article
VI and certain other sections of this Agreement, and the disclosures in any
section or subsection of the Disclosure Schedules shall qualify other sections
and subsections in this Article VI only to the extent it is readily apparent
from a reading of the disclosure that such disclosure is applicable to such
other sections and subsections.
 
6.1 Subsidiaries. Except for those subsidiaries set forth on Exhibit 21.1 of the
Form 10-K (each, an “Operating Sub”), the Company has no subsidiaries and the
Company does not own, directly or indirectly, any outstanding voting securities
of or other interests in, or have any control over, any other Person. The
Company wholly-owns each Operating Sub. Each representation and warranty
contained in this Article VI or otherwise set forth in this Agreement shall be
deemed to mean and be construed to include the Company and each of its
subsidiaries, as applicable, regardless of whether each of such representations
and warranties in Article VI specifically refers to the Company’s subsidiaries
or not.
 
6.2 Organization. The Company and its subsidiaries are corporations, duly
organized, validly existing and in good standing under the Laws of the
respective jurisdictions in which they are incorporated. The Company has the
full corporate power and authority and all necessary certificates, licenses,
approvals and Permits to: (i) enter into and execute this Agreement and each of
the Transaction Documents and to perform all of its Obligations hereunder and
thereunder; and (ii) own and operate its Assets and properties and to conduct
and carry on its business as and to the extent now conducted. The Company and
each subsidiary is duly qualified to transact business and is in good standing
as a foreign corporation in each jurisdiction where the character of its
business or the ownership or use and operation of its Assets or properties
requires such qualification, except to the extent that failure to so qualify
will not result in a Material Adverse Effect.
 
6.3 Authority and Approval of Agreement; Binding Effect. The execution and
delivery by the Company of this Agreement and the Transaction Documents to which
it is a party, and the performance by the Company of all of its Obligations
hereunder and thereunder, including the issuance of the Preferred Stock,
Warrants, Conversion Shares, Warrant Shares and the shares of Common Stock
underlying the Placement Agent Warrant, have been duly and validly authorized
and approved by the Company and its board of directors pursuant to all
applicable Laws and no other corporate action or Consent on the part of the
Company, its board of directors, stockholders or any other Person is necessary
or required by the Company to execute this Agreement and the Transaction
Documents, consummate the transactions contemplated herein and therein, perform
all of Company’s Obligations hereunder and thereunder, or to issue the
Securities. This Agreement and each of the Transaction Documents have been duly
and validly executed by the Company (and the officer executing this Agreement
and all such other Transaction Documents is duly authorized to act and execute
same on behalf of the Company) and constitute the valid and legally binding
agreements of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
 
6.4 Capitalization. Immediately prior to the Closing, the authorized capital
stock of the Company will consist of 50,000,000 shares of Common Stock and
10,000,000 shares of preferred stock, of which, as of the date hereof, 8,421,801
shares of Common Stock are issued and outstanding and 6,338.490 shares of Series
A Convertible Preferred Stock are issued and outstanding. On the date hereof,
4,583,567 shares of Common Stock are issuable upon exercise of outstanding
warrants, including 1,932,000 shares of Common Stock issuable upon the exercise
of outstanding warrants listing on the Nasdaq Capital Market under the symbol
“NDRAW,” at an exercise price of $6.25 per share.  All of such outstanding
shares have been validly issued and are fully paid and nonassessable. The Common
Stock is currently quoted on the Nasdaq Capital Market under the trading symbol
“NDRA.” Other than as described in the SEC Documents, the Company has received
no notice, either oral or written, with respect to the continued eligibility of
the Common Stock for quotation on the Principal Trading Market, and, other than
as described in the SEC Documents, the Company has maintained all requirements
on its part for the continuation of such quotation.  Except as described in the
SEC Documents (as defined below), no shares of Common Stock are subject to
preemptive rights or any other similar rights or any Encumbrances suffered or
permitted by the Company.  Except as described in the SEC Documents or issuable
under any equity incentive plan described in the SEC Documents, as of the date
hereof: (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or Contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional Shares of capital stock of the Company or any of its
subsidiaries, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries; (collectively, “Derivative Securities”); (ii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other Contracts or instruments evidencing indebtedness of the Company or any of
its subsidiaries, or by which the Company or any of its subsidiaries is or may
become bound; (iii) there are no outstanding registration statements with
respect to the Company or any of its securities (other than registration
statements on Form S-3 or Form S-8); (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to the Transaction Documents); (v) there are no financing statements
securing obligations filed in connection with the Company or any of its Assets
that have not been terminated; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by this
Agreement or any related agreement or the consummation of the transactions
described herein or therein; and (vii) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no Contracts by which the Company is or may become bound to redeem
a security of the Company. Except as described in the SEC Documents, there are
no stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
 
7

 
 
6.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, will not: (i)
constitute a violation of or conflict with any provision of the Company’s or any
Operating Sub’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; (ii) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflict with, or give to any other Person any rights of termination,
amendment, acceleration or cancellation of, any provision of any Material
Contract; (iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflict with, any
Judgment; (iv) assuming the accuracy of the representations and warranties of
the Buyers set forth in Article V above, constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws and the
rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, Company or any of Company’s
Assets. The Company is not in violation of its articles of incorporation, bylaws
or other organizational or governing documents and the Company is not in default
or breach (and no event has occurred which with notice or lapse of time or both
could put the Company in default or breach) under, and the Company has not taken
any action or failed to take any action that would give to any other Person any
rights of termination, amendment, acceleration or cancellation of, any Material
Contract. Except as specifically contemplated by this Agreement, the Company is
not required to obtain any Consent of, from, or with any Governmental Authority,
or any other Person, in order for it to execute, deliver or perform any of its
Obligations under this Agreement or the Transaction Documents in accordance with
the terms hereof or thereof, or to issue and sell the Shares in accordance with
the terms hereof. All Consents which the Company is required to obtain pursuant
to the immediately preceding sentence have been obtained or effected on or prior
to the date hereof.
 
6.6 Issuance of Securities. The Conversion Shares, the Warrant Shares and the
Shares of Common Stock underlying the Placement Agent Warrants are duly
authorized and, upon issuance in accordance with the terms hereof or the
governing instrument, as the case may be, shall be duly issued, fully paid and
non-assessable, and free from all Encumbrances with respect to the issue
thereof, and, assuming the accuracy of the representations and warranties of the
Buyers set forth in Article V above, will be issued in compliance with all
applicable United States federal and state securities Laws. Assuming the
accuracy of the representations and warranties of the Buyers set forth in
Article V above, the offer and sale by the Company of the Securities is exempt
from: (i) the registration and prospectus delivery requirements of the
Securities Act; and (ii) the registration and/or qualification provisions of all
applicable state and provincial securities and “blue sky” laws.
 
6.7 SEC Documents; Financial Statements. The Common Stock is registered pursuant
to Section 12 of the Exchange Act and the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Exchange Act (all of the foregoing filed within the two (2)
years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension. The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Buyers, and Buyers
acknowledge that each of them may retrieve all SEC Documents from such website
and each Buyer’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Buyers. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such SEC Document is,
or has been, required to be amended or updated under applicable Law (except as
such statements have been amended or updated in subsequent filings prior to the
date hereof, which amendments or updates are also part of the SEC Documents). As
of their respective dates, the financial statements of the Company included in
the SEC Documents (“Financial Statements”) complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto (except as such Financial Statements have been
amended or updated in subsequent filings prior to the date hereof, which
amendments or updates are also part of the SEC Documents). All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). To the knowledge of the Company and its officers, no other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.
 
6.8 Absence of Certain Changes. Since the date the last of the SEC Documents was
filed with the SEC, none of the following have occurred:
 
(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or
 
(b) Except for this Agreement and the other Transaction Documents, there has
been no transaction, event, action, development, payment, or other matter of any
nature whatsoever entered into by the Company that requires disclosure in an SEC
Document which has not been so disclosed.
 
 
8

 
 
6.9 Absence of Litigation or Adverse Matters. Except as disclosed in the SEC
Documents: (i) there is no Proceeding before or by any Governmental Authority or
any other Person, pending, or the best of Company’s knowledge, threatened or
contemplated by, against or affecting the Company, its business or Assets; (ii)
there is no outstanding Judgment against or affecting the Company, its business
or Assets; and (iii) the Company is not in breach or violation of any Material
Contract.
 
6.10 Liabilities of the Company. The Company does not have any Obligations of a
nature required by GAAP to be disclosed on a consolidated balance sheet of the
Company, except: (i) as disclosed in the Financial Statements; or (ii) incurred
in the Ordinary Course of Business since the date of the last Financial
Statements filed by the Company with the SEC that have not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
6.11 Title to Assets. The Company has good and marketable title to, or a valid
license or leasehold interest in, all of its Assets which are material to the
business and operations of the Company as presently conducted, free and clear of
all Encumbrances or restrictions on the transfer or use of same, other than
restrictions on transfer or use arising under a license or Lease with respect to
such Assets that, individually or in the aggregate, would not have, or be
reasonably expected to, materially interfere with the purposes for which they
are currently used and for the purposes for which they are proposed to be used.
Except as would not have a Material Adverse Effect, the Company’s Assets are in
good operating condition and repair, ordinary wear and tear excepted, and are
free of any latent or patent defects which might impair their usefulness, and
are suitable for the purposes for which they are currently used and for the
purposes for which they are proposed to be used.
 
6.12 Real Estate.
 
(a) Real Property Ownership. The Company does not own any Real Property.
 
(b) Real Property Leases. Except pursuant to the Leases described in the SEC
Documents (the “Company Leases”), the Company does not lease any Real Property.
With respect to each of the Company Leases, except as disclosed in the SEC
Documents, (i) the Company has been in peaceful possession of the property
leased thereunder and neither the Company nor, to the Company’s knowledge, the
landlord is in default thereunder; (ii) no waiver, indulgence or postponement of
any of the Obligations thereunder has been granted by the Company or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the Company which, upon notice or lapse of time or both, would be or could
become a default thereunder or which could result in the termination of the
Company Leases, or any of them, or have a Material Adverse Effect on the
business of the Company, its Assets or its operations or financial results. The
Company has not violated nor breached any provision of any such Company Leases,
and all Obligations required to be performed by the Company under any of such
Company Leases have been fully, timely and properly performed. If requested by
any of the Buyers, the Company has delivered to such Buyers true, correct and
complete copies of all Company Leases, including all modifications and
amendments thereto, whether in writing or otherwise. The Company has not
received any written or oral notice to the effect that any of the Company Leases
will not be renewed at the termination of the term of such Company Leases, or
that any of such Company Leases will be renewed only at higher rents.
 
6.13 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyers and/or is readily available as
part of the SEC Documents, and each of the Material Contracts constitutes the
entire agreement of the respective parties thereto relating to the subject
matter thereof. Each of the Material Contracts is in full force and effect and
is a valid and binding Obligation of the parties thereto in accordance with the
terms and conditions thereof. To the knowledge of the Company and its officers,
all Obligations required to be performed under the terms of each of the Material
Contracts by any party thereto on or prior to the date hereof have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Company. Further, the Company has
received no notice, nor does the Company have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.
 
6.14 Compliance with Laws. Except as would not have a Material Adverse Effect,
the Company is and at all times has been in material compliance with all Laws.
The Company has not received any notice that it is in violation of, has
violated, or is under investigation with respect to, or has been threatened to
be charged with, any violation of any Law.
 
 
9

 
 
6.15 Intellectual Property. To the Company’s knowledge, the Company owns or
possesses adequate and legally enforceable rights or licenses to use all
material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and all other material
intellectual property rights necessary to conduct its business as now conducted.
The Company does not have any knowledge of any infringement by the Company of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other intellectual property rights of others, and, to the knowledge of the
Company, there is no Claim being made or brought against, or to the Company’s
knowledge, being threatened against, the Company regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other intellectual
property infringement; and the Company is unaware of any facts or circumstances
which might give rise to any of the foregoing.
 
6.16 Labor and Employment Matters. The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened. To
the knowledge of the Company and its officers, none of the Company’s employees
is a member of a union and the Company believes that its relations with its
employees are good. To the knowledge of the Company and its officers, the
Company has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.
 
6.17 Employee Benefit Plans. The Company is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification. To the Company’s knowledge, the Company has
promptly paid and discharged all Obligations arising under ERISA of a character
which if unpaid or unperformed might result in the imposition of an Encumbrance
against any of its Assets or otherwise have a Material Adverse Effect.
 
6.18 Tax Matters. The Company has made and timely filed all Tax Returns required
by any jurisdiction to which it is subject, and each such Tax Return has been
prepared in compliance with all applicable Laws, and all such Tax Returns are
true and accurate in all respects. Except and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The Company
has withheld and paid all Taxes to the appropriate Governmental Authority
required to have been withheld and paid in connection with amounts paid or owing
to any Person. There is no Proceeding or Claim for refund now in progress,
pending or, to the Company’s knowledge, threatened against or with respect to
the Company regarding Taxes.
 
6.19 Insurance. The Company is covered by policies of insurance which were
issued to it by reputable insurers of recognized financial responsibility,
covering its properties, Assets and businesses against losses and risks normally
insured against by other corporations or entities in the same or similar lines
of businesses as the Company is engaged and in coverage amounts which are
prudent and typically and reasonably carried by such other corporations or
entities (the “Insurance Policies”). Such Insurance Policies are in full force
and effect, and all premiums due thereon have been paid. None of the Insurance
Policies will lapse or terminate as a result of the transactions contemplated by
this Agreement. The Company has complied with the provisions of such Insurance
Policies. The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.
 
6.20 Permits. The Company possesses all Permits necessary to conduct its
business as currently conducted, and the Company has not received any notice of,
or is otherwise involved in any Proceedings relating to, the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and the Company is in material compliance with the respective
requirements of all such Permits.
 
 
10

 
 
6.21 Business Location. The Company has no office or place of business other
than as identified in the SEC Documents and the Company’s principal executive
offices are located in Ann Arbor, Michigan. All books and records of the Company
and other material Assets of the Company are held or located at the offices and
places of business identified in the SEC Documents.
 
6.22 Environmental Laws. The Company is and has at all times been in compliance
in all material respects with any and all applicable Environmental Requirements,
and there are no pending Claims against the Company relating to any
Environmental Requirements, nor to the knowledge of the Company, is there any
basis for any such Claims.
 
6.23 Illegal Payments. Neither the Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
his actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.
 
6.24 Related Party Transactions. Except as disclosed in the SEC Documents, and
except for arm’s length transactions pursuant to which the Company makes
payments in the Ordinary Course of Business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors or
employees of the Company, nor any stockholders who own, legally or beneficially,
five percent (5%) or more of the issued and outstanding shares of any class of
the Company’s capital stock (each a “Material Shareholder”), is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any Contract providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or Material Shareholder or, to the best knowledge of the Company, any
other Person in which any officer, director, or any such employee or Material
Shareholder has a substantial or material interest in or of which any officer,
director or employee of the Company or Material Shareholder is an officer,
director, trustee or partner. There are no Claims or disputes of any nature or
kind between the Company and any officer, director or employee of the Company or
any Material Shareholder, or, to the Company’s knowledge, between any of them,
relating to the Company and its business.
 
6.25 Internal Accounting Controls. Except as set forth in the SEC Documents, the
Company and each of its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to Assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for Assets is
compared with the existing Assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
6.26 Acknowledgment Regarding Buyers’ Purchase of the Shares. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Buyer or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Buyer’s purchase of the Shares. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.
 
6.27 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act, nor
has the Company received any notification that the SEC is contemplating
terminating such registration.
 
6.28 Bad Actor. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person. As used in this Section 6.28, the term “Company Covered Person” means,
with respect to the Company as an “issuer” for purposes of Rule 506 promulgated
under the Securities Act, any Person listed in the first paragraph of Rule
506(d)(1).
 
6.29 Brokerage Fees. Except for the Placement Agent and National Securities
Corporation, there is no Person acting on behalf of the Company who is entitled
to or has any claim for any financial advisory, brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby. The Company has agreed to
pay the Placement Agent a cash amount equal to 8.0% of the gross proceeds from
the sale of Preferred Stock and Warrants hereunder and issue to the Placement
Agent a warrant to purchase a number of shares of Common Stock equal to 4.0% of
the Conversion Shares. Such warrant will have an exercise price equal to the
Conversion Price and be exercisable, commencing the Closing Date, for a period
of three years after the Closing Date. The shares issuable upon exercise of the
warrant issued to the Placement Agent will have registration rights.
 
 
11

 
 
ARTICLE VII
COVENANTS
 
7.1 Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Articles VIII and IX of
this Agreement.
 
7.2 Form D. If required by applicable Law, the Company agrees to file a Form D
with respect to the offering of Preferred Stock and the Warrants as required
under Regulation D of the Securities Act and to provide a copy thereof to the
Placement Agent. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Preferred Stock and the Warrants, or obtain an exemption for the Preferred Stock
and the Warrants for sale to each of the Buyers at Closing pursuant to this
Agreement under applicable securities or “Blue Sky” Laws of the states of the
United States, and shall provide evidence of any such action so taken to the
Placement Agent on or prior to the Closing Date.
 
7.3 Affirmative Covenants.
 
(a) Reporting Status; Listing. Until the earlier of three (3) years from the
date hereof or when the shares of Preferred Stock issued hereunder, Conversion
Shares, Warrants and Warrant Shares are no longer registered in the names of the
Buyers on the books and records of the Company, the Company shall: (i) file in a
timely manner all reports required to be filed under the Securities Act, the
Exchange Act or any securities Laws and regulations thereof applicable to the
Company of any state of the United States, or by the rules and regulations of
the Principal Trading Market, and, if not otherwise publicly available, to
provide a copy thereof to a Buyer upon request; (ii) not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would otherwise permit such
termination unless in connection with a Sale Event (as defined below); (iii) if
required by the rules and regulations of the Principal Trading Market, promptly
secure the listing of any of the Conversion Shares or Warrant Shares upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the Company
shall comply in all respects with the Company’s reporting, filing and other
Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable.
 
 
12

 
 
(b) Rule 144. With a view to making available to each Buyer the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Buyers to sell any of the Conversion Shares
or Warrant Shares to the public without registration, the Company represents and
warrants that: (i) the Company is, and has been for a period of at least ninety
(90) days immediately preceding the date hereof, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Company has
filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the twelve (12) months preceding the Closing Date (or for
such shorter period that the Company was required to file such reports); (iii)
the Company is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (iv) if the Company has, at any time, been an issuer defined as a
Shell Company, the Company has: (A) not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date; and (B) has
satisfied the requirements of Rule 144(i) (including, without limitation, the
proper filing of “Form 10 information” at least six (6) months prior to the
Closing Date). For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description set forth under Rule 144(i)(1)(i). In
addition, until the earliest of (x) three (3) years from the date hereof, (y)
when the Conversion Shares and Warrant Shares no longer bear a restrictive
legend, or (z) the sale of all or substantially all the assets of the Company;
any merger, consolidation or acquisition involving the Company with, by or into
another corporation, entity or person; or any change in the ownership of more
than fifty percent (50%) of the voting capital stock of the Company in one or
more related transactions (such transactions described in this clause (z), a
“Sale Event”), the Company shall, at its sole expense:
 
(i)            
make, keep and ensure that adequate current public information with respect to
the Company, as required in accordance with Rule 144, is publicly available.
 
(ii)            
furnish to each Buyer, promptly upon reasonable request: (A) a written statement
by the Company that it has complied with the reporting requirements of Rule 144,
the Securities Act and the Exchange Act; and (B) such other information as may
be reasonably requested by each Buyer to permit each Buyer to sell any of the
shares of Preferred Stock issued hereunder or Warrants pursuant to Rule 144
without limitation or restriction; and
 
(iii)            
promptly at the request of each Buyer, upon the Buyer’s providing customary
supporting documentation, give the Company’s transfer agent instructions to the
effect that, upon the transfer agent’s receipt from any Buyer of a certificate
(a “Rule 144 Certificate”) certifying that such Buyer’s holding period (as
determined in accordance with the provisions of Rule 144) for any portion of the
Conversion Shares or Warrant Shares which such Buyer proposes to sell (the
“Securities Being Sold”) is not less than six (6) months and such sale otherwise
complies with the requirements of Rule 144, and receipt by the transfer agent of
the “Rule 144 Opinion” (as hereinafter defined) from the Company or its counsel
(or from such Buyer and its counsel as permitted below), the transfer agent is
to effect the transfer of the Securities Being Sold and issue to such Buyer or
transferee(s) thereof one or more stock certificates representing the
transferred Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such Securities Being Sold
on the transfer agent’s books and records or, at the Buyer’s option, the
Securities Being Sold shall be transmitted by the transfer agent to the Buyer by
crediting the account of the Buyer’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
if the transfer agent is then a participant in such system. In this regard, upon
each Buyer’s request, the Company shall have an affirmative obligation at its
expense to cause its counsel to promptly issue to the transfer agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold were or may be sold, as applicable, pursuant to the provisions of Rule 144,
even in the absence of an effective registration statement (the “Rule 144
Opinion”). If the transfer agent requires any additional documentation in
connection with any proposed transfer by any Buyer of any Securities Being Sold,
the Company shall promptly deliver or cause to be delivered to the transfer
agent or to any other Person, all such additional documentation as may be
necessary to effectuate the transfer of the Securities Being Sold and the
issuance of an unlegended certificate to any transferee thereof, all at the
Company’s expense.
 
 
13

 
 
(c) Matters With Respect to Shares and Transfer Agent.
 
(i) Removal of Restrictive Legends. In the event that any Buyer has any
Conversion Shares or Warrant Shares bearing any restrictive legends, and such
Buyer, through its counsel or other representatives, submits to the Company’s
transfer agent (“Transfer Agent”) any such shares for the removal of the
restrictive legends thereon, whether in connection with a sale of such shares
pursuant to any exemption to the registration requirements under the Securities
Act, or otherwise, and the Company and or its counsel refuses or fails for any
reason (except to the extent that such refusal or failure is based solely on
applicable Law, including SEC interpretive guidance, that would prevent the
removal of such restrictive legends) to render an opinion of counsel or any
other documents or certificates required for the removal of the restrictive
legends, then the Company hereby agrees and acknowledges that such Buyer is
hereby irrevocably and expressly authorized to have counsel to such Buyer render
any and all opinions and other certificates or instruments which may be required
for purposes of removing such restrictive legends, and the Company hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Company, issue any such shares without
restrictive legends as instructed by such Buyer, and, unless such shares are
issued by book entry, surrender to a common carrier for overnight delivery to
the address as specified by such Buyer, certificates, registered in the name of
such Buyer or its designees, representing the shares of Common Stock to which
such Buyer is entitled, without any restrictive legends and otherwise freely
transferable on the books and records of the Company. Notwithstanding the
foregoing, it is acknowledged and agreed that the Company shall not be required
to comply with a request to remove any restrictive legend for any Buyer who at
the time of the request is an Affiliate of the Company other than in connection
with the sale of the shares underlying the applicable certificate(s) in
accordance with Rule 144.
 
(ii) Authorized Agent of the Company. The Company hereby irrevocably appoints
each Buyer and each Buyer’s counsel and its representatives, each as the
Company’s duly authorized agent and attorney-in-fact for the Company solely for
the purposes of authorizing and instructing the Transfer Agent to process
issuances, transfers and legend removals upon instructions from each Buyer, or
any counsel or representatives of each Buyer, in strict compliance with this
Section 7.3(c). The authorization and power of attorney granted hereby is
coupled with an interest and is irrevocable so long as any Buyer owns or has the
right to receive, any shares of the Company’s Common Stock hereunder. In this
regard, the Company hereby confirms to the Transfer Agent and each Buyer that it
can NOT and will NOT give instructions, including stop orders or otherwise,
inconsistent with the terms of this Section 7.3(c) with regard to the matters
contemplated herein, and that each Buyer shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for each Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from each Buyer, or
any counsel or representatives of each Buyer, in each case as specifically
contemplated in this Section 7.3(c), without any further instructions, orders or
confirmations from the Company.
 
(iii) Injunction and Specific Performance. The Company specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Company of
any provision of this Section 7.3(c), each Buyer will be irreparably damaged and
that damages at law would be an inadequate remedy if this Agreement were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
of any provision of this Section 7.3(c) by the Company, each Buyer shall be
entitled to seek, in addition to all other rights or remedies such Buyer may
have, at law or in equity, an injunction restraining such breach, without being
required to show any actual damage or to post any bond or other security, and/or
to a decree for specific performance of the provisions of this Section 7.3(c).
 
7.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Preferred Stock and the Warrants for working capital and general corporate
purposes, repayment of its outstanding senior secured convertible promissory
notes issued in July 2019, and payment of the fees and expenses of this
offering.
 
7.5 Fees and Expenses. The Company agrees to pay to each Buyer (or any designee
or agent of the Buyers), upon demand, or to otherwise be responsible for the
payment of, any and all costs, fees, charges and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for any Buyer, and
of any experts and agents, which any Buyer may incur or which may otherwise be
due and payable in connection with: (i) any documentary stamp taxes, intangibles
taxes, recording fees, filing fees, or other similar taxes, fees or charges
imposed by or due to any Governmental Authority in connection with this
Agreement or any other Transaction Documents; (ii) the exercise or enforcement
of any of the rights of any Buyer under this Agreement or the Transaction
Documents; or (iii) the failure by the Company to perform or observe any of the
provisions of this Agreement or any of the Transaction Documents. The provisions
of this Subsection shall survive the termination of this Agreement.
 
7.6 Public Disclosure of Buyers. The Company shall not publicly disclose the
name of any Buyer, or include the name of any Buyer in any filing with the SEC
or any regulatory agency or Principal Trading Market, without the prior written
consent of such Buyer except: (a) as required by federal securities law in
connection with any registration statement contemplated by the Registration
Rights Agreement or (b) to the extent such disclosure is required by Law or
Principal Trading Market regulations, in which case the Company shall provide
Buyers with prior written notice of such disclosure permitted under this clause
(b).
 
 
14

 
 
ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL
 
The obligation of the Company hereunder to issue and sell the Preferred Stock
and the Warrants to a Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:
 
8.1 The Buyer shall have executed the Transaction Documents that require the
Buyer’s execution, and delivered them to the Company.
 
8.2 The Company shall have received the Buyer’s Purchase Price to the Company,
which payment may be made by the Payment Agent’s release of its control over a
bank account of the Company.
 
8.3 The Buyer’s representations and warranties shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date), and the Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to the Closing Date.
 
8.4 The Company shall have obtained all governmental, regulatory or third party
consents and approvals necessary for the sale of the Preferred Stock and the
Warrants.
 
8.5 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.
 
8.6 Since the date of execution of this Agreement, no event or series of events
shall have occurred that resulted, or could reasonably be expected to result, in
a Material Adverse Effect.
 
8.7 Trading in the Common Stock shall not have been suspended by the SEC or any
Principal Trading Market (except for any suspensions of trading of not more than
one trading day solely to permit dissemination of material information regarding
the Company) at any time since the date of execution of this Agreement.
 
 
15

 
 
ARTICLE IX
CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE
 
The obligation of a Buyer hereunder to purchase the Preferred Stock, Closing
Date Conversion Shares and the Warrants at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following conditions
(in addition to any other conditions precedent elsewhere in this Agreement),
provided that these conditions are for the Buyer’s sole benefit and may be
waived by the Buyer at any time in its sole discretion:
 
9.1 The Company shall have executed and delivered the Transaction Documents and
delivered the same to the Placement Agent.
 
9.2 The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties are already qualified as to materiality in Article VI above, in
which case, such representations and warranties shall be true and correct in all
respects without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Placement
Agent shall have received a certificate, executed by the Chief Executive Officer
or Chief Financial Officer of the Company, dated as of the Closing Date, to the
foregoing effect.
 
9.3 The Company shall have delivered to the Placement Agent a certificate
evidencing the formation and good standing of the Company in its jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within ten (10) days of the Closing Date.
 
9.4 The Company shall have delivered to the Placement Agent a certificate or
other reasonably acceptable evidence evidencing the Company’s qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company conducts business
and is required to so qualify, as of a date within twenty (20) days of the
Closing Date.
 
9.5 The Company shall have delivered to the Placement Agent a certificate, in
the form acceptable to the Placement Agent, executed by the Secretary of the
Company dated as of the Closing Date, as to (i) the resolutions consistent with
Section 6.3 as adopted by the Company’s board of directors, (ii) the Certificate
of Incorporation of the Company and (iii) the Bylaws of the Company as in effect
at the Closing.
 
9.6 The Company shall have delivered to the Placement Agent an opinion of
counsel to the Company, as of the Closing Date, in a form reasonably
satisfactory to the Placement Agent and its counsel.
 
9.7 No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.
 
 
16

 
 
ARTICLE X
INDEMNIFICATION
 
10.1 Company’s Obligation to Indemnify. In consideration of the Buyers’
execution and delivery of this Agreement, and in addition to all of the
Company’s other obligations under this Agreement, the Company hereby agrees to
defend and indemnify each Buyer and each Buyer’s Affiliates and subsidiaries,
and their respective directors, officers, employees, agents and representatives,
and the successors and assigns of each of them (collectively, the “Buyer
Indemnified Parties”) and the Company hereby agrees to hold the Buyer
Indemnified Parties harmless, from and against any and all Claims made, brought
or asserted against the Buyer Indemnified Parties, or any one of them, and the
Company hereby agrees to pay or reimburse the Buyer Indemnified Parties for any
and all Claims payable by any of the Buyer Indemnified Parties to any Person,
including reasonable attorneys’ and paralegals’ fees and expenses, court costs,
settlement amounts, costs of investigation and interest thereon from the time
such amounts are due at the highest non-usurious rate of interest permitted by
applicable Law, through all negotiations, mediations, arbitrations, trial and
appellate levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (ii) any breach of any
covenant, agreement or Obligation of the Company contained in this Agreement,
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (iii) any Claims brought or made against the
Buyer Indemnified Parties, or any one of them, by any Person and arising out of
or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto or thereto. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Claims covered hereby, which is permissible under applicable Law. The
Company will not be liable to any Buyer under this indemnity: (i) for any
settlement by a Buyer in connection with any Claim effected without the
Company’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; or (ii) to the extent, but only to the extent,
that a Claim is attributable to any Buyer’s breach of any of the
representations, warranties, covenants or agreements made by such Buyer in this
Agreement or in the other Transaction Documents.
 
ARTICLE XI
MATTERS RELATING TO THE BUYERS
 
11.1 Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under this Agreement and the Transaction Documents are several and
not joint with the obligations of any other Buyer, and no Buyer shall be
responsible in any way for the performance of the obligations of any other Buyer
under any one or more of the Transaction Documents. The decision of each Buyer
to purchase the Preferred Stock and the Warrants pursuant to the Transaction
Documents has been made by each such Buyer independently of any other Buyer and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries, if any, which may have been made or given by any other Buyer
or any of their respective officers, directors, principals, employees, agents,
counsel or representatives (collectively, including the Buyer in question, the
“Buyer Representatives”). No Buyer Representative shall have any liability to
any other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any. Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with making its investment
hereunder and that no Buyer will be acting as agent of such other Buyer in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any Proceeding for such purpose. The Company and each of the Buyers
acknowledge that, for reasons of administrative convenience the Company has
elected to provide each of the Buyers with the same Transaction Documents for
the purpose of closing a transaction with multiple Buyers and not because it was
required or requested to do so by any Buyer. In furtherance of the foregoing,
and not in limitation thereof, the Company and the Buyers acknowledge that
nothing contained in this Agreement or in any Transaction Document, and no
action taken by any Buyer pursuant thereto, shall be deemed to constitute any
two or more Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.
 
11.2 Equal Treatment of Buyers. No consideration shall be offered or paid to any
Buyer to amend or consent to a waiver or modification of any provision of any of
the Transaction Documents, unless the same consideration is also offered to all
of the other Buyers parties to the Transaction Documents.
 
 
17

 
 
ARTICLE XII
TERMINATION
 
12.1 Termination. This Agreement may be terminated prior to Closing (i) by
written agreement of the Buyers and the Company, or (ii) by either the Company
or a Buyer (as to itself but no other Buyer) upon written notice to the other,
if the Closing shall not have taken place by December 23, 2019 (the “Termination
Date”), provided that (x) the Termination Date may be extended until December
23, 2019 upon the mutual consent of the Placement Agent and the Company and (y)
in the event that there shall have occurred any material adverse change in the
financial markets of the United States, any outbreak or escalation of
hostilities or other national or international calamity or crisis the effect of
which is such to make it, in the judgment of the Placement Agent, impracticable
to market the securities offered hereby or enforce contracts for the sale of
those securities, the Termination Date may be unilaterally extended by the
Placement Agent for a period not to exceed ninety (90) days from the later of
December 23, 2019 or such later date as may have been previously extended by the
Placement Agent and the Company pursuant to clause (x) above (the “Outside
Closing Date”).
 
12.2 Consequences of Termination. No termination of this Agreement shall release
any party from any liability for breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1 Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:
 
If to the Company:
ENDRA Life Sciences Inc.
3600 Green Court, Suite 350
Ann Arbor, MI 48105-1570
Attention: François Michelon, CEO
Email: fmichelon@endrainc.com

 

With a copy to:
K&L Gates LLP
214 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attention: Mark R. Busch
Email: mark.busch@klgates.com

 
If to the Buyers:
To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto 


 
unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day. Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.
 
 
18

 
 
13.2 Entire Agreement. This Agreement, including the Exhibits and Schedules
attached hereto and the documents delivered pursuant hereto, including the
Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents;
provided, however, except as explicitly stated herein, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements any Buyer has entered into with, or any
instruments any Buyer has received from, the Company prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Company, or
any rights of or benefits to any Buyer or any other Person, in any agreement
entered into prior to the date hereof between or among the Company and any
Buyer, or any instruments any Buyer received from the Company prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect..
 
13.3 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Company without the prior written consent of each Buyer.
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
13.4 Binding Effect. This Agreement shall be binding upon the parties hereto,
their respective successors and permitted assigns.
 
13.5 Amendment. Except as specifically set forth herein, neither the Company nor
any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Buyers. Any
amendment to any provision of this Agreement made in conformity with the
provisions of this Section 13.5 shall be binding on all Buyers and holders of
Securities, as applicable, provided that no such amendment shall be effective to
the extent that it (1) applies to less than all of the holders of the Securities
then outstanding or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion). No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party, provided that
the Required Buyers may waive any provision of this Agreement, and any waiver of
any provision of this Agreement made in conformity with the provisions of this
Section 13.5 shall be binding on all Buyers and holders of Securities, as
applicable, provided that no such waiver shall be effective to the extent that
it (1) applies to less than all of the holders of the Securities then
outstanding (unless a party gives a waiver as to itself only) or (2) imposes any
obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion). No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents who are holders of Securities. The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise. As a material inducement for each
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that no due diligence or other investigation or inquiry conducted by a
Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document. “Required Buyers” means Buyers
holding a majority of the Closing Date Conversion Shares and the shares of
Common Stock underlying the Preferred Stock sold pursuant to this Agreement
(with the number of shares underlying such Preferred Stock being measured as of
the Closing Date).
 
13.6 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.
 
13.7 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. A digital reproduction, portable document format (“.pdf”) or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by electronic signature (including signature via
DocuSign or similar services), electronic mail or any similar electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen. Such execution and delivery shall be considered valid,
binding and effective for all purposes.
 
13.8 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.
 
 
19

 
 
13.9 Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Agreement. Nothing contained herein shall be deemed
or operate to preclude the Holder from bringing suit or taking other legal
action against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
13.10 Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.
 
13.11 Survival. The representations and warranties contained herein shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties and covenants hereunder.
 
13.12 Joint Preparation. The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.
 
13.13 Severability. If any one of the provisions contained in this Agreement,
for any reason, shall be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall remain in full force and
effect and be construed as if the invalid, illegal or unenforceable provision
had never been contained herein.
 
13.14 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
13.15 WAIVER OF JURY TRIAL. THE BUYERS AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYERS AND THE COMPANY
ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYERS TO
PURCHASE THE PREFERRED STOCK AND THE WARRANTS.
 
 
 
 [SIGNATURES ON THE FOLLOWING PAGE]
 
 
20

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.
 
“COMPANY”
 
ENDRA LIFE SCIENCES INC.,
a Delaware corporation
 
 
By:
___________________
                                                              
Francois Michelon,
Chief Executive Officer
 
BUYERS:
 
See Signature pages for each Buyer attached
 
Company Signature Page to Securities Purchase Agreement 

 
 
21

 

 
BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT
 
WITH ENDRA LIFE SCIENCES INC.
 
By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.
 
FOR ENTITY INVESTORS:
 
______________________________

[Name of Entity]
 
 
By:  ______________________________          
Name:  ______________________________                     
Title:  ______________________________                     
FOR INDIVIDUAL INVESTORS:
 
 
Signature:  ______________________________
Name:  ______________________________
 
Signature:  ______________________________
Name:  ______________________________
 
 
 
 
WORK ADDRESS:
 
Attention:  ______________________________
Phone:  ______________________________
Fax:  ______________________________
                                                               
E-mail:  ______________________________
                                                               
Taxpayer ID#:  ______________________________
 
HOME ADDRESS:
 
 
 
 
Phone: ______________________________ 

SSN:  ______________________________
 

 
Aggregate Purchase Price for Buyer’s Securities: $_________________
 
Common Stock Purchase Election ☐
 
Number of Closing Date Conversion Shares included in Buyer’s Securities:
______________________________
 
Buyer Signature Page to Securities Purchase Agreement 

 
 
22

 
 
BUYER ADDENDUM RE DEPOSIT
(this information is required)
 
 
 
 
(Print Name of Buyer)
 
 
By signing the Securities Purchase Agreement, the above named Buyer hereby
certifies and confirms that: In the event that the Buyer’s Purchase Price is
returned to the Buyer, which may or may not occur, the Buyer hereby confirms
that such disbursement is to be made by wire transfer using the following wire
transfer instructions. The Company and the Placement Agent can rely on this
confirmation and the Buyer will not revoke this confirmation unless the Buyer
confirms to the Company on this form, replacement wire transfer instructions at
least two (2) Business Days before revoking this confirmation. The Company may
withhold any such disbursement until the Company is reasonably satisfied with
the instructions and procedures for making such disbursement.
 
 
Bank Name: ____________________
 
Bank Address: ____________________
 
ABA Number: ____________________
 
Account Number: ____________________
 
Account Name: ____________________
 
Reference: ____________________
 
 
 
 
 
23
